 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LACY LAMOIRE,                                    No. 2:19-CV-1285-KJM-DMC
12                       Plaintiff,
13            v.                                       ORDER
14    WESTERN AREA POWER
      ADMINISTRATION, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. The matter was

19   referred to a United States Magistrate Judge as provided by Eastern District of California local

20   rules.

21                  On December 16, 2019, the Magistrate Judge filed findings and recommendations,

22   which were served on the parties and which contained notice that the parties may file objections

23   within the time specified therein. No objections to the findings and recommendations have been

24   filed.

25                  The court presumes that any findings of fact are correct. See Orand v. United

26   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

28   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]
                                                       1
 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3                  Accordingly, IT IS HEREBY ORDERED that:
 4                  1.     The findings and recommendations filed December 16, 2019, are adopted
 5   in full;
 6                  2.     Defendant Western Area Power Administration’s motion to dismiss (ECF
 7   No. 7) is granted;
 8                  3.     Defendant Western Area Power Administration is dismissed; and
 9                  4.     This action is remanded to the Shasta County Superior Court.
10   DATED: January 30, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
